OPINION
RAMSEY, Chief Justice.
This is an appeal from a summary judgment. This is a companion case to our Cause Number 6191, styled Lasater et ux. et al., Appellants v. Franklin Life Insurance Company, Appellant, and the disposition of this case is controlled by our opinion, 471 S.W.2d 95, this day rendered in that case. Identical questions are presented by both appeals, both were briefed and orally argued by the same counsel, and were argued jointly. However, the cases have not been consolidated, either in the trial Court or this Court, so that it is necessary to make an independent disposition of each case.
We therefore reverse the judgment of the trial Court and remand this cause for further proceedings in accordance with our opinion in Cause Number 6191.
Reversed and remanded.